—Judgment, Supreme Court, Bronx County (Caesar Cirigliano, J.,) rendered April 4, 1997, convicting defendant, after a jury trial, of attempted murder in the second degree, attempted assault in the first degree, assault in the second degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 5 to 15 years, 2 to 6 years, 2 to 6 years, and 3 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility. Concur—Sullivan, J. P., Tom, Mazzarelli, Wallach and Rubin, JJ.